Citation Nr: 1807539	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  14-05 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Whether the denial of service connection for a hepatitis disability by rating decision dated March 30, 1976 was clear and unmistakable error (CUE).

2.  Whether the denial of service connection for a prostate disability by rating decisions dated February 3, 2000 and October 12, 2005 was CUE.

3.  Whether the denial of service connection for an anxiety neurosis with depression disability by rating decisions dated March 30, 1976 and October 13, 2006 was CUE.

4.  Entitlement to an effective date earlier than February 25, 2013 for service-connected acne vulgaris disability, to include whether there was CUE in a March 30, 1976 rating decision that failed to grant service connection for an acne vulgaris disability.

5.  Entitlement to an initial rating in excess of 10 percent for the period from October 10, 2012 to March 14, 2013; an initial rating in excess of 40 percent for the period from March 15, 2013 to December 17, 2015; and an initial rating in excess of 20 percent for the period since December 18, 2015 for a neurogenic bladder disability.

6.  Entitlement to an initial compensable rating for acne vulgaris of the chest.

7.  Entitlement to an initial compensable rating for acne vulgaris of the back.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to January 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2011, December 2012, January 2014 and August 2016 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

In the August 2016 rating decision, the RO granted an increased initial 40 percent rating, effective March 15, 2013 and an increased initial 20 percent rating, effective December 18, 2015 for a neurogenic bladder disability.

The Board notes that the increase from 10 to 40 and 20 percent for the neurogenic bladder disability did not constitute a full grant of the benefits sought.  Accordingly, the issues of entitlement to an initial rating in excess of 40 percent for the period from March 15, 2013 to December 17, 2015 and an initial rating in excess of 20 percent for the period since December 18, 2015 for a neurogenic bladder disability remain in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

In July 2017 the Veteran testified at a hearing in front of the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claim file.

The issues of entitlement to an initial rating in excess of 10 percent for the period from October 10, 2012 to March 14, 2013; an initial rating in excess of 40 percent for the period from March 15, 2013 to December 17, 2015; and an initial rating in excess of 20 percent for the period since December 18, 2015 for a neurogenic bladder disability and entitlement to initial compensable rating for acne vulgaris of the chest and back are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On July 11, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of his appeal for whether the denial of service connection for a hepatitis disability by rating decision dated March 30, 1976 was CUE was requested.

2.  In a February 2000 rating decision, the RO denied entitlement to service connection for a prostate disability; the Veteran did not appeal that decision. 

3.  The February 2000 rating decision that denied entitlement to service connection for a prostate disability was based on the record and the law which existed at the time and did not involve undebatable error which, had it not been made, would have manifestly changed the outcome of the decision.

4.  The October 2005 rating decision confirmed and continued the denial of service connection for a prostate disability; the Veteran did not appeal that decision.

5.  The October 2005 rating decision that confirmed and continued the denial of service connection for a prostate disability was based on the record and the law which existed at the time and did not involve undebatable error which, had it not been made, would have manifestly changed the outcome of the decision.  

6.  In a March 1976 rating decision, the RO denied entitlement to service connection for anxiety neurosis with depression; the Veteran did not appeal that decision. 

7.  At the time of the March 1976 rating decision, a VA examination in January 1976 diagnosed the Veteran with depression that was related to service and, as such, the March 1976 rating decision involved undebatable error which, had it not been made, would have manifestly changed the outcome of that decision with regard to the claimed psychiatric disability.

8.  The Veteran initially submitted a claim of entitlement to service connection for acne vulgaris on June 12, 1975.

9.  In an unappealed March 1976 rating decision, the RO denied service connection for acne vulgaris.

10.  A January 2014 rating decision granted the Veteran's service connection claim for acne vulgaris and assigned an effective date of February 25, 2013, the date of receipt of the Veteran's petition to reopen his claim. 

11.  At the time of the March 1976 rating decision, service treatment records and January 1976 and February 1976 VA examinations diagnosed the Veteran with acne vulgaris and, as such, the March 1976 rating decision involved undebatable error which, had it not been made, would have manifestly changed the outcome of that decision with regard to the claimed acne vulgaris disability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran as to the issue of whether the denial of service connection for a hepatitis disability by rating decision dated March 30, 1976 was CUE have been met.  38 U.S.C. §7105(b) (2), (d) (5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The February 2000 and October 2005 rating decisions that denied entitlement to service connection for a prostate disability were not clearly and unmistakably erroneous.  38 U.S.C. § 5109A (2012); 38 C.F.R. §§ 3.105 (a) (2017).

3.  The March 1976 RO rating decision was clearly and unmistakably erroneous to the extent it did not grant service connection for a psychiatric disability.  38 U.S.C. § 5109A (2012); 38 C.F.R. § 3.105 (2017).

4.  The March 1976 rating decision was clearly and unmistakably erroneous to the extent it did not grant service connection for an acne vulgaris disability.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 3.105 (2017).

5.  Entitlement to an effective date of June 12, 1975 but no earlier, for the grant of service connection for acne vulgaris is warranted.  38 U.S.C. §5110 (West 2002); 38 C.F.R. §§ 3.156(c), 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

The Board notes that, as a matter of law, the VCAA is not applicable to the claims that the rating decisions contained CUE. Indeed, the Court of Appeals for Veterans Claims (Court) has held that the VCAA does not apply to CUE actions.  See Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding VCAA does not apply to Board CUE motions); Baldwin v. Principi, 15 Vet. App. 302 (2001) (holding VCAA does not apply to RO CUE claims). 

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).


I.  Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In the present case, the Veteran and his authorized representative indicated in the Veteran's July 2017 hearing that the Veteran wished to withdraw his appeal as to the issue of whether the denial of service connection for a hepatitis disability by rating decision dated March 30, 1976 was CUE.  The transcript of that hearing is on file.  Therefore, the Veteran has withdrawn his appeal as to this issue, and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to this issue and it is dismissed.




II.  CUE

Laws and Regulations

An unappealed rating decision is final based on the evidence of record (and may not be revised based on the record (unless it is shown that the decision involved CUE).  38 U.S.C. § 7105.  Where CUE is found in a prior RO decision, the prior decision will be reversed or revised.  For the purposes of authorizing benefits, reversal or revision of the prior decision on the grounds of CUE has the same effect as if the correct decision had been made on the date of the prior decision.  38 U.S.C. §5109A; 38 C.F.R. § 3.105(a).

There is a three-pronged test for CUE: (1) either the correct facts, as they were known at the time, were not before the adjudicator, or the statutory/regulatory provisions extant at that time were not correctly applied; (2) the error must be "undebatable" and of the sort "which, if it had not been made, would have manifestly changed the outcome at the time it was made;" (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc). 

In this regard, the Board emphasizes that a CUE is a very specific and rare kind of "error."  It is the kind of error of fact or of law that, when called to the attention of later reviewers, compels the conclusion, with which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993). It is not mere misinterpretation of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991). 

Determination of CUE must be based on the record and the law that existed at the time of the prior adjudication.  Baldwin v. West, 13 Vet. App. 1 (1999); Caffrey v. Brown, 6 Vet. App. 377 (1994); Damrel, 6 Vet. App. 242; Fugo, 6 Vet. App. 40 (1993); Russell, 3 Vet. App. 310.

A claim of CUE is a collateral attack on an otherwise final rating decision by a VA regional office.  Smith v. Brown, 35 F. 3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked the presumption becomes even stronger.  Fugo, 6 Vet. App. at 44.  Therefore, a claimant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed on a claimant who seeks to establish prospective entitlement to VA benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991). 

A disagreement with how facts were evaluated is inadequate to raise the claim of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995). 

A failure in the duty to assist does not establish CUE.  See Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).  In Cook, the Federal Circuit emphasized that a purported failure in the duty to assist cannot give rise to clear and unmistakable error, nor does it result in "grave procedural error" so as to vitiate the finality of a prior, final decision. In other words, to present a valid claim of CUE, the claimant cannot simply request that the Board reweigh or reevaluate the evidence.  Crippen v. Brown, 9 Vet. App. 412 (1996).  Further, an alleged failure in the duty to assist by the RO may never form the basis of a valid claim of CUE, because it essentially is based upon evidence that was not of record at the time of the earlier rating decision.  See Elkins v. Brown, 8 Vet. App. 391, 396 (1995). 

The fact that medical knowledge was not advanced to its current state may not form the basis for a valid claim of CUE, because it is premised upon facts that were not then of record. Subsequently developed evidence may not be considered in determining whether error existed in the prior decision.  See Porter v. Brown, 5 Vet. App. 233, 235-36 (1993). 

Again, the mere misinterpretation of facts does not constitute CUE.  Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).



A.  Prostate

Here, the Veteran's initial service connection claim for a prostate disability was denied in a February 2000 rating decision.  He was notified of the decision and did not appeal.  Consequently the decision became final.  See 38 U.S.C. § 7105(c); 38 C.F.R. §20.1103. 

The Veteran's claim was again denied in an October 2005 rating decision.  He was notified of the decision and did not appeal.  Consequently the decision became final.  See 38 U.S.C. § 7105(c); 38 C.F.R. §20.1103. 

Accordingly, these rating decisions are only subject to reversal or amendment if it contains CUE. 38 C.F.R. § 3.105(a). 

In the present case, the Veteran has alleged CUE in the February 2000 rating decision that denied service connection for a prostate disability and the October 2005 rating decision which confirmed and continued the denial of service connection for a prostate disability.

The Board notes that the RO's February 2000 rating decision denied the Veteran's claim for a prostate disability on the basis that there was no showing of a current prostate disability.  Additionally, the October 2005 rating decision found that while the evidence showed a reported history of prostatitis and urinary frequency, it did not show that the complaints had been diagnosed as a prostate disability that was incurred in service.  

The evidence before the adjudicators at the time of the February 2000 and October 2005 rating decisions included the service treatment reports, which noted a slightly enlarged prostate on separation as well as complaints of prostatitis and urinary frequency.  Also of record at that time was the report of a February 1976 VA examination which noted in-service treatment for prostatitis and the 1972 findings of a slightly enlarged prostate on separation examination.  However, the examination revealed that while the Veteran had a history of prostatitis, on current examination the prostate was normal in size, nontender and resilient throughout.  The examiner specifically noted that while the Veteran had prostatitis by history, none was found on the examination. 

Essentially the Veteran alleges that the RO erred in not finding that the Veteran had a prostate disability that was related to service.  The Veteran noted that he was treated for prostate conditions in service and that he was unable to make a VA examination in 2000.

Although the Board finds that this allegation meets the legal requirements for specificity, it unfortunately finds that it is not a sufficient allegation of CUE because it essentially goes to the weight the RO gave the evidence of record at the time of the February 2000 and October 2005 rating decisions.  

As noted above, the RO's February 2000 rating decision specifically found that there was no showing of a current prostate disability.  Additionally, the October 2005 rating decision specifically found that while the evidence showed a reported history of prostatitis and urinary frequency, it did not show that the complaints had been diagnosed as a prostate disability that was incurred in service.  The Veteran's allegation of CUE essentially disagrees with these factual findings, which means he disagrees with the way the RO weighed and evaluated the evidence.

As noted above, the primary basis of the February 2000 and October 2005 rating decisions was that the Veteran did not have a current prostate disability.  The October 2005 rating action noted the complaints in service but ultimately denied the claim as there was no evidence of a diagnosed prostate disability.

To the extent the Veteran argues that there was sufficient evidence of a current disability, mere disagreement with how VA weighed the evidence cannot constitute CUE.  Accordingly, as the RO's determination that the Veteran did not have a current disability of a prostate disability at the time of the February 2000 and October 2005 rating decisions has a basis in the record, the Board finds that the February 2000 and October 2005 rating decisions contain no outcome-determinative error.

After reviewing the service treatment records and post-service treatment records, the Board finds that reasonable minds could differ as to whether this evidence demonstrates that the claimed condition existed.  Consequently, this allegation of CUE goes to how the RO weighed and evaluated the facts before it in February 2000 and October 2005, which is in insufficient to establish CUE.  Thus, the Veteran has failed to show that the facts as known at the time of the February 2000 and October 2005 rating decisions were undebatable.  The Board, therefore, must find that the Veteran cannot prevail on this allegation of CUE as it goes to the weight the RO gave to the evidence of record at the time of the February 2000 and October 2005 rating decisions.  See Russell, 3 Vet. App. at 313-14; Damrel, 6 Vet. App. at 246.

Based on the foregoing, the Board finds that the Veteran cannot prevail on his allegation of CUE in the February 2000 and October 2005 rating decisions.

B.  Psychiatric Disability

In the present case, the Veteran has alleged CUE in the March 1976 rating decision that denied service connection for anxiety neurosis and depression and the October 2006 rating decision which found that no revision was warranted to deny compensation for anxiety neurosis and depression.

In the March 1976 rating decision, the RO denied the Veteran's claim for service connection for a psychiatric disability but did not provide a specific basis for the denial in the rating decision.  However, an April 1976 notification letter indicated the Veteran that his service connection claim for a "nervous condition" was denied as it was not incurred or aggravated by service.

Additionally, the October 2006 rating decision found that no revision was warranted to deny compensation for anxiety neurosis and depression as the Veteran's service treatment records are negative for this condition and the medical evidence of record at that time did not show that this condition was related to military service.

The Veteran argues that there is clear and unmistakable error in the March 1976 and October 2006 rating decisions that denied service connection for an anxiety neurosis and depression disorder as he met all of the requirements for service connection at the time of the March 1976 rating decision.  Notably, the Veteran argued that he had a psychiatric disability that had been attributed to his service.

Here, the Veteran's initial service connection claim for a psychiatric disability was received by VA on June 12, 1975.  A March 1976 rating decision denied the Veteran's claim.  He was notified of the decision and did not appeal.  Consequently the decision became final.  See 38 U.S.C. § 7105(c); 38 C.F.R. §20.1103. 

Parenthetically, in May 2005, the Veteran filed a petition to reopen his service connection claim for posttraumatic stress disorder (PTSD) which had previously been denied in an unappealed February 2000 rating decision.  In an October 2005 rating decision, the RO granted the Veteran's service connection claim for PTSD and assigned an effective date of May 2, 2005, the date of receipt of the Veteran's petition to reopen his claim.

As noted above, the RO in its March 1976 rating decision denied the Veteran's claim for service connection for a psychiatric disability but did not provide a specific basis for the denial in the rating decision.  However, an April 1976 notification letter indicated the Veteran that his service connection claim for a "nervous condition" was denied as it was not incurred or aggravated by service.

It is undisputed that the Veteran did not appeal the March 1976 rating decision within one year.  Therefore, the March 1976 rating decision is final.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 20.1103.  Accordingly, it is only subject to reversal or amendment if it contains CUE. 38 C.F.R. § 3.105(a). 

The Veteran argues that there is clear and unmistakable error in the March 1976 rating decision that denied service connection for a psychiatric disability as the RO in its denial failed to note that there was evidence relating the Veteran's current psychiatric disability to his service.  

The Board notes that a January 1976 VA examination was available and associated with the claims file at the time of the March 1976 rating decision.  The January 1976 VA examiner specifically provided a diagnosis of chronic depression that was "possible service oriented".

Thus, the medical evidence on file at the time of the March 1976 rating decision did not support the RO's conclusion that the Veteran's psychiatric disability was not incurred or aggravated by service.  Notably, at the time of the March 1976 rating decision, there was no evidence of record that constituted negative or even ambiguous evidence regarding the etiology of the Veteran's psychiatric disability.

As a result, the Board finds that the totality of the evidence of record at the time of the prior March 1976 rating decision, to include the January 1976 VA examination, supports the conclusion that the Veteran had a current diagnosis of a chronic psychiatric disability that was related to his service.  

Because the March 1976 rating decision found that service connection was not warranted as the Veteran's psychiatric disability was not incurred or aggravated by service despite the January 1976 VA examiners positive nexus opinion, it can be held that the RO committed CUE by failing to consider that evidence.  

In light of the foregoing, the Board finds that, while the correct facts were before the RO at the time of the March 1976 adjudication, had the RO fully reviewed the medical evidence on file, to include the January1976 VA examination, such would have manifestly changed the outcome of the RO's decision as regards to a psychiatric disability. 

While the March 1976 rating decision indicated that the Veteran's psychiatric disability was not incurred or aggravated by service, a positive nexus opinion relating the Veteran's depression to his service is reflected in the January 1976 VA examination which was available at the time of the March 1976 rating decision.  See 38 C.F.R. §3.156(c) (4).  Under these circumstances, the Board finds that the March 1976 rating decision denying service connection for a chronic psychiatric disability was clearly and unmistakably erroneous.  See 38 C.F.R. § 3.105.  

As the Board finds that the March 1976 rating decision denying service connection for a psychiatric disability was clearly and unmistakably erroneous, the issue of whether the October 2006 rating decision which found that no revision was warranted to deny compensation for anxiety neurosis and depression was clearly and unmistakably erroneous is moot.

Accordingly, the grant of service connection for an acquired psychiatric disability is effective June 12, 1975, the date VA received the Veteran's original claim.  See Id.  §3.156(c) (3).

C. Acne Vulgaris

The Veteran argues that he is entitled to an earlier effective date for service connection for his acne vulgaris disability.  Specifically, the Veteran argues that there is clear and unmistakable error in the March 1976 rating decision that denied service connection for an acne vulgaris disability disorder as he met all of the requirements for service connection for his acne vulgaris at the time of the March 1976 rating decision.  The Veteran specifically notes that while he had a diagnosis of acne vulgaris both in service and on January 1976 and February 1976 VA examinations, he was denied service connection despite there being no negative evidence against his claim.

Here, the Veteran's initial service connection claim for acne vulgaris was received by VA on June 12, 1975.  A March 1976 rating decision denied the Veteran's claim.  He was notified of the decision and did not appeal.  Consequently the decision became final.  See 38 U.S.C. § 7105(c); 38 C.F.R. §20.1103. 

In February 2013, the Veteran filed a petition to reopen his service connection claim for an acne vulgaris disability.  In a January 2014 rating decision, the RO granted the Veteran's service connection claim for an acne vulgaris disability and assigned an effective date of February 23, 2013, the date of receipt of the Veteran's petition to reopen his claim.

In the March 1976 rating decision, the RO denied the Veteran's claim for service connection for an acne vulgaris disability but did not provide a specific basis for the denial in the rating decision.  However, an April 1976 notification letter indicated the Veteran that his service connection claim for acne vulgaris was denied on the basis that the Veteran's acne vulgaris disability was not incurred or aggravated by his active duty.

The March 1976 rating decision also specifically noted that service treatment records showed complaints of the condition while in service and a recent VA examination also noted acne vulgaris.

It is undisputed that the Veteran did not appeal the March 1976 rating decision within one year.  Therefore, the March 1976 rating decision is final.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 20.1103.  Accordingly, it is only subject to reversal or amendment if it contains CUE. 38 C.F.R. § 3.105(a). 

As noted by the March 1976 rating decision, the Veteran's service treatment records contain multiple complaints and diagnoses of acne vulgaris.  Additionally and as again noted by the March 1976 rating decision, VA examinations in January 1976 and February 1976 noted both in-service complaints of acne vulgaris and current diagnoses of acne vulgaris.

The Board also notes that the Veteran has consistently maintained, since filing his initial claim that his acne vulgaris disability began in service. 

Simply put, while an April 1976 letter which accompanied the March 1976 rating decision indicated the Veteran's service connection claim for acne vulgaris was denied on the basis that his acne vulgaris disability was not incurred or aggravated by his active duty, the record at the time of the rating decision demonstrates multiple in-service incidents of acne vulgaris as well as evidence of a current disability.  Additionally, there is no medical opinion to the contrary that the Veteran's acne vulgaris was related to his service as the record at the time contained no negative evidence. 

Under these circumstances, the Board finds that the March 2016 rating decision denying service connection for acne vulgaris was clearly and unmistakably erroneous.  See 38 C.F.R. § 3.105.  

Accordingly, the grant of service connection for acne vulgaris is effective June 12, 1975, the date VA received the Veteran's original claim.  See Id.  §3.156(c) (3).


ORDER

The appeal of whether the denial of service connection for a hepatitis disability by rating decision dated March 30, 1976 was CUE is dismissed.

The denial of service connection for a prostate disability by rating decisions dated February 3, 2000 and October 12, 2005 was not clear and unmistakable error.

The request for revision of the March 30, 1976 rating decision is granted, and that part of the March 30, 1976 rating decision denying service connection for a psychiatric disability is reversed.

Entitlement to an effective date of June 12, 1975, for the grant of service connection for an acne vulgaris disability is granted, subject to the regulations governing the payment of monetary benefits.


REMAND

The Board finds that more development is necessary prior to final adjudication of the claims remaining on appeal. 

Notably the last VA examination for his neurogenic bladder disability took place in October 2012 while the Veteran's last examination for his acne vulgaris of the chest and back disabilities took place in January 2014.  

However, at his July 2017 Board hearing, the Veteran indicated that his service-connected disabilities had worsened since his last VA examinations.  Notably, the Veteran testified that since 2012, he had been issued diapers and had been changing them 6 times a day and that he currently had voiding issues almost every night when he went to bed.

Additionally, at his July 2017 hearing, the Board testified that he experienced flare-ups of his acne where his whole chest and part of his stomach and back were covered with acne that was painful and itchy.

Given that the Veteran indicated that his service-connected symptoms had worsened and he appears to be receiving continued treatment for these disabilities, the Board is of the opinion that new VA examinations would be probative.  

Although a new VA examination is not warranted based merely upon the passage of time [see Palczewski v. Nicholson, 21 Vet. App. 174 (2007)], the Court has held that where a veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992). 

Therefore, to ensure that the record reflects the current severity of the Veteran's service-connected neurogenic bladder and acne vulgaris of the chest and back disabilities, contemporaneous examinations are warranted, with findings responsive to the applicable rating criteria.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous").



Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

2.  After the development requested above has been completed to the extent possible, the Veteran should also be scheduled for VA examination before an appropriate physician to determine the current level of severity of his service-connected neurogenic bladder disability.

The Veteran's claims file and a copy of this remand must be provided to the examiner for review in conjunction with this examination, and the examination reports should reflect review of these items.  All necessary tests and studies should be performed, and the examiner should describe in detail all symptomatology associated with the Veteran's neurogenic bladder disability.

The examiner should also provide an opinion concerning the impact of the Veteran's service-connected neurogenic bladder disability on his ability to work. 

3.  After the development requested above has been completed to the extent possible, the Veteran should also be scheduled for VA examination before appropriate physician to determine the current level of severity of his service-connected acne vulgaris of the chest and back disabilities.

The Veteran's claims file and a copy of this remand must be provided to the examiner for review in conjunction with this examination, and the examination reports should reflect review of these items.  All necessary tests and studies should be performed, and the examiner should describe in detail all symptomatology associated with the Veteran's acne vulgaris of the chest and back disabilities.

The examiner should also provide an opinion concerning the impact of the Veteran's service-connected acne vulgaris of the chest and back disabilities on his ability to work. 

4.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


